 



SHARE EXCHANGE AGREEMENT

 

 

 

BETWEEN:2235150 Ontario Inc. (the "First Party"), a company organized and
existing under the laws of the [Province] of [Ontario], with its head office
located at:

 

2325 Hurrontario St #170
Mississauga Ontario Canada L5A 4K4

And through

 

The First Party majority shareholders Andrea Zecevic and Teresa Rubio

 

 

AND: Saveene Group Inc (the "Corporation"), a company organized and existing
under the laws of the State of Delaware with its head office located at:



 

30 Eglinton Ave W
Suite 808
Mississauga Ontario
M5H 2W9
Canada

 



THIS SHARE EXCHANGE AGREEMENT (“Agreement”) is effective as of this 13th day of
March, 2013 and supersedes any prior agreements by and between Saveene Group
Corp., organized under the laws of Delaware, (“Purchaser”), the 2235150 Ontario,
Inc., a corporation organized under the laws of Ontario, the (“Company”) herein
by this reference (“Seller”). The Company, the Purchaser and the Seller shall
hereinafter also be referred to individually as a “party” and collectively as
the “parties.”

 

EXPLANATORY STATEMENT

 

A. The Company is an Ontario Corporation and its shareholders (“Seller”) is the
record and beneficial owner of three (3) shares of Company common stock or One
Hundred (100%) of the outstanding common shares. Seller has represented to
Purchaser that Seller is the rightful majority owner of the Corporation and has
the strict authority to sell, hypothecate or exchange its ownership at will and
without restriction.

 

B. The Seller is the record and beneficial owner of three (3) shares of Company
common stock representing One Hundred (100%) ownership of the Company.

 

C. The Seller desires to sell, assign, transfer and deliver to the Purchaser,
and the Purchaser desires to purchase, all, but not less than all, of the
Seller’s Ownership on the terms and subject to the conditions hereinafter
contained.

 

NOW, THEREFORE, in consideration of the Explanatory Statement that shall be
deemed to be a substantive part of this Agreement, the mutual covenants,
promises, agreements, representations and warranties contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto do hereby
covenant, promise, agree, represent and warrant as follows:



1.Exchange. On the terms and subject to the conditions set forth in this
Agreement, at the Closing on the Closing Date, Purchaser shall issue to Seller
27,500,000 shares of Purchaser’s restricted common stock (“Purchaser’s Stock”)
for the complete and total ownership of Seller’s stake in the Company; at the
Closing on the Closing Date, the Seller shall sell, assign, transfer and deliver
to the Purchaser, and the Purchaser shall purchase from the Seller, that number
of the Seller’s percentage as is set forth opposite the name of the Seller on
Exhibit A.      2.Purchase Consideration; Transfer of Securities.



 

(i)The full, entire and aggregate purchase consideration that shall be paid at
the Closing on the Closing Date by the Purchaser to the Seller for the Seller’s
percentage ownership by paying the Seller the number of shares of Purchaser’s
common stock (”Purchaser’s Stock”) shown on Exhibit A to be delivered by
Purchaser to the Seller.

 

(ii)The Seller shall deliver to the Purchaser, at the Closing on the Closing
three (3) shares duly endorsed in blank, or accompanied by assignments separate
from certificates duly endorsed in blank, with the Seller’s signature guaranteed
by a national bank, Concurrently with the delivery by the Seller’s share
ownership, the Purchaser shall deliver to the Seller stock certificates
representing that number of Purchaser’s Stock shown on Exhibit A to be issued
and delivered by Purchaser to the Seller at the Closing.

 

3.Closing. The closing of the purchase and sale of the Seller’s percentage
provided by this Agreement (referred to throughout this Agreement as the
“Closing”) shall take place at mutually agreed place on or about March 1, 2013,
at such time of day as the parties hereto shall mutually agree. The parties
hereto may, by written agreement, designate a different time or place for the
Closing.

 

(1)

 

 







At the Closing, Seller shall deliver to Purchaser the following:

 

a)Ownership rights representing the Seller’s interest in the manner described in
paragraph 2. (ii), above, so as to make Purchaser the majority owner thereof,
free and clear of all claims and encumbrance.

 

b)Any other documents required hereby.

 

At the Closing, the Purchaser shall deliver to Sellers the following:

 

a)Certificates representing Purchaser’s Stock issued in the amounts indicated on
Exhibit A; and

 

b)Any other documents required hereby.     4. Representations and Warranties of
The Company and Seller. In order to induce Purchaser to consummate the
transactions contemplated by this Agreement, and for the consideration expressed
herein, the receipt and sufficiency of which is hereby acknowledged, the Seller
who individually owns Three (3) shares of the Company, jointly and severally,
represent and warrant to Purchaser as follows (the truth and accuracy of each of
which representations and warranties shall constitute a condition precedent to
Purchaser’s obligation to close hereunder):





 

a)Organization and Standing of Company. Company is a corporation duly organized,
validly existing and in good standing under the laws Ontario and has all
requisite corporate power and authority to own all of its properties and to
carry on the business presently being conducted by it. Company is duly qualified
to transact business and is in good standing.

 

b)No Subsidiaries. Company does not own or control, directly or indirectly, any
corporation, association or business organization of any nature.

 

c)Capitalization. As of March 1, 2013, the Company has authorized capitalization
of Three (3) shares of capital stock that includes Three (3)shares, par value
.01 of which Three (3)shares is issued. A complete list of all owners is
included on Exhibit A. The Company has no outstanding obligations to issue
ownership to any party now, nor will it have on the Closing Date, which are
convertible into any form of ownership or debt obligation, nor any outstanding
rights, options, warrants, subscriptions or other instruments or understandings
entitling the holders thereof to purchase or receive any securities of Company
of any kind. Company has no contractual right or obligation to acquire any of
the securities from any of its owners or holders. It being understood by the
Seller and Company that Purchaser will not assume such obligations or convert
them into Purchaser's securities. The exact terms of any obligation or
assumption by the Purchaser shall be evidenced in a separate writing(s) between
the Purchaser and the individual holders prior to, and subject to, the Closing.

 

d)Ownership and Transfer. The Seller, whether Majority or otherwise, shall
warrant that they each have good and marketable title, and the unrestricted
right and full power, to exchange and deliver to Purchaser the Seller’s
ownership pursuant to the provisions of this Agreement. Such Seller’s Shares
have been duly and validly issued and are free and clear of all liens,
encumbrances, claims, equities and liabilities of every nature and represents
One Hundred percent (100%) of the ownership and voting securities of Company so
that, at Closing, the Seller’s ownership will represent the entire ownership
owned by the Seller. The delivery of the Seller’s ownership to Purchaser will
vest in Purchaser all right, title and interest in and to such shares free and
clear of all liens, encumbrances, claims, equities and liabilities of every
nature.

 

e)Financial Statements. The Company has delivered to Purchaser a copy of the
latest audited balance sheet of Company as of December 31, 2012.

 

f)Corporate Profile. The Company has delivered a copy of the latest corporate
profile of the Company.

 

g)Liabilities. Company and the Majority Shareholder do not know of any basis for
the assertion against the Company of any material liabilities or obligations,
either accrued, absolute, contingent or otherwise which would materially and
adversely affect the value and conduct of the business of Company, other than
those (i) reflected or reserved against in the Financial Statements, (ii)
incurred in the ordinary course of business, or (iii) expressly disclosed in
writing to Purchaser in or pursuant to this Agreement. Company does not have any
liabilities, debts or obligations not fully and properly reflected or reserved
against in the Financial Statements, except liabilities and obligations incurred
in the ordinary course of business, which shall be expressly disclosed in
writing to Purchaser in or pursuant to this Agreement.

 

(2)

 

 



Absence of Certain Changes. Since December 31, 2012, there has not occurred (i)
any materially adverse change in the assets, liabilities, capitalization,
condition (financial or otherwise), business or prospects of Company, (ii) any
damage, destruction or loss (whether or not covered by insurance) having a
materially adverse effect on the assets, condition (financial or otherwise),
business or prospects of Company or (iii) any event or condition, or threat
thereof, which does, or reasonably might, have a materially adverse effect on
the assets, condition (financial or otherwise), business or prospects of
Company.

 



a)Litigation, etc. There is no litigation, proceeding or investigation pending
or threatened, to the knowledge of the Company or Seller.

 

b)Taxes. All federal, state and local tax returns required by law to be filed by
Company have been filed and all federal, state and local taxes (including
payroll taxes) have been paid to the extent that such taxes have become due and
payable. Company is not delinquent in the payment of any tax assessment, has had
no tax deficiencies assessed against it, has received no notice of any such tax
deficiencies, and has not executed any waiver of any statute of limitations on
the assessment or collection of any tax.

 

c)No Violation, etc. Neither the execution or delivery of this Agreement nor the
consummation of the transactions contemplated hereby conflicts or will conflict
with or result in any breach or violation of or default under any term or
condition of the Articles of Incorporation, as amended, of Company or the
Bylaws, or any indenture, mortgage, lien, lease, covenant, agreement, contract
or other instrument to which Company is a party or is bound, or any order,
judgment, decree, ordinance, regulation, or any requirement of law or of any
governmental or judicial authority. Company is not in material violation of its
amended Articles of Incorporation, its Bylaws or any such covenant, agreement,
contract, instrument or requirement.

 

d)Brokers. No finder, broker, agent or other intermediary has acted for or on
behalf of Seller or Company in connection with the negotiation or consummation
of this Agreement or any of the transactions contemplated hereby or with any
other proposed acquisition of the stock or assets of Company, nor have Seller
incurred or caused to be incurred any liability for any fee or commission in the
nature of a finder’s fee, originator’s or broker’s fee in connection with the
subject matter of this Agreement, and Seller hereby indemnify Purchaser and
agree to hold it harmless, against all liabilities, expenses, costs, losses and
claims, if any, arising from the employment by Seller or Company or services
rendered by Seller (or any allegation of any such employment or services) of any
finder, broker, agent or other intermediary in such connection.

 

5.Representations and Warranties by Purchaser. Purchaser hereby represents and
warrants to the Sellers as follows:

 

a)Brokers. No finder, broker, agent or other intermediary has acted for or on
behalf of Purchaser in connection with the negotiations or consummation of this
Agreement or of any of the transactions contemplated hereby or with any other
acquisition of the stock or assets of Company nor has Purchaser incurred or
caused to be incurred any liability for any fee or commission in the nature of a
finder’s fee, originator’s fee or broker’s fee in connection with the subject
matter of this Agreement, and Purchaser hereby indemnifies Sellers, and agrees
to hold them harmless, against all liabilities, expenses, costs, losses and
claims, if any, arising from the employment by Purchaser or services rendered to
Purchaser (or any allegation of any such employment or services) of any finder,
broker, agent or other intermediary in such connection.

 

b)Capitalization. As of February 1, 2013 the Purchaser has authorized
capitalization of One Hundred (100) shares of capital stock that includes Three
(3)common shares, par value .01 of which Three (3)shares are issued. A complete
list of all owners is included on Exhibit A. The Purchaser has no outstanding
obligations to issue ownership to any party now, nor will it have on the Closing
Date, which are convertible into any form of ownership or debt obligation, nor
any outstanding rights, options, warrants, subscriptions or other instruments or
understandings entitling the holders thereof to purchase or receive any
securities of the Purchaser of any kind. The Purchaser has no contractual right
or obligation to acquire any of the securities from any of its owners or
holders. It being understood by the Seller and Purchaser that Seller will not
assume such obligations or convert them into Seller’s securities. The exact
terms of any obligation or assumption by the Seller shall be evidenced in a
separate writing(s) between the Seller and the individual holders prior to, and
subject to, the Closing.

 

c)Purchaser's Stock. Purchaser hereby warrants that the shares of Purchaser's
Stock being exchanged for the Seller’s Shares at Closing has been duly
authorized by its Board of Directors and that the delivery of the Purchaser’s
Stock to Seller will vest in Seller’s all right, title and interest in and to
such Purchaser’s Stock, free and clear of all liens, encumbrances, claims,
equities and liabilities of every nature, and that the Purchaser’s Stock has
been validly authorized and issued and upon issuance will be fully paid and no
assessable.

 



(3)

 

 

6.Covenants and Agreements of the Seller. In addition to the covenants and
agreements elsewhere set forth herein, Seller covenant and agree as follows:

 

a)Conduct of Business Prior to Closing. Seller will cause Company to operate so
as:

 

 i.                    To carry on its business in substantially the same manner
as heretofore carried on, and not to make any purchase or sale, or enter into
any agreement or lease (whether as a lessor or lessee), or introduce any new
method of management or operation in respect of any such business, except in the
ordinary course of business and in a manner not inconsistent with prior practice
and with the terms of this Agreement;

 

 ii.                    Not to declare or pay any dividend or make any other
distribution or payment with respect to its common stock, nor directly or
indirectly to redeem, purchase or otherwise acquire any of its Common Stock;

 

 iii.                    To maintain and preserve its business organization and
goodwill intact and maintain its relationships with suppliers, customers
(including lessees), creditors, employees and others having business
relationships with it;

 

 iv.                    To take such action as may be necessary to maintain,
preserve, renew and keep in full force and affect its corporate existence,
rights and franchises.

 



7. Survival of Representations and Indemnification.     a)Survival. All material
statements contained in any Exhibit, Schedule, document, certificate or other
instrument delivered by or on behalf of any party hereto, or in connection with
the transactions contemplated hereby, shall be deemed to be representations and
warranties made pursuant to this Agreement by such party along with the
representations and warranties made pursuant to this Agreement, and shall
survive the consummation of the transactions contemplated by this Agreement and
the investigations made by or on behalf of any of the parties.

  

8.Termination of Agreement. Anything herein to the contrary notwithstanding,
this Agreement and the transaction contemplated by this Agreement shall
automatically terminate, without any notice, demand or action by any party
hereto, if the Closing does not occur on or before the close of business on the
Closing Date or any extension of the Closing date pursuant to paragraph 3 hereof
as extended. In the event that any party hereto shall fail to perform any
obligation required by this Agreement in a timely fashion, then any of the other
parties may terminate this Agreement to the extent of such party’s obligations
hereunder. If there has been a material breach or misrepresentation by any party
hereto, and such party has failed to cure or rectify such breach or
misrepresentation within 20 days of receiving notice of such material breach or
misrepresentation, then the party who detected or suspected the material breach
or misrepresentation may terminate his, her or its obligations hereunder. This
Agreement may also be terminated by the mutual written consent of all parties
hereto.

 

9.Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be deemed to have been given if placed in the
United States mail, registered or certified, postage prepaid or, if personally
delivered, addressed as follows:

 



(4)

 

 



If to Purchaser, to:

 

Saveene Group Corp.

30 Eglinton Avenue

Suite 808

Mississauga, ON L4Z 3X3

866 520 2370

 

 

If to Company, to:

 

30 Eglinton Ave W
Suite 808
Mississauga Ontario
M5H 2W9
Canada

 

10.Costs and Expenses. All costs and expenses incurred in conducting the
purchase and sale described in this Agreement in the manner prescribed by this
Agreement shall be borne by Purchaser and Sellers in the following manner: 100%
by Purchaser.

 

11.Entire Agreement; Modifications; Waiver. This Agreement constitutes the
entire agreement among the parties hereto pertaining to the subject matter
hereof and supersedes all prior and contemporaneous agreements, understandings,
negotiations and discussions whether oral or written. No supplement,
modification, waiver or termination of this Agreement, or any provision hereof,
shall be binding unless executed in writing by the parties to be bound thereby.
No waiver of any of the provisions of this Agreement shall constitute a waiver
of any other provision (whether or not similar), nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided.

 

12.Headings. Paragraph and Subparagraph headings are not to be considered part
of this Agreement, are included solely for convenience and are not intended to
be full or accurate descriptions of the content hereof.

 

13.Attachments. Exhibits, Schedules and other documents referred to in this
Agreement are an integral part hereof and each and every one of them is hereby
incorporated by reference into this Agreement.

 

14.Binding Effect. All of the terms and provisions of this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto, their
respective successors and assigns, and the heirs and legal representatives of
Purchaser.

 

15.Effect of Termination. Termination of this Agreement pursuant to any of its
provisions shall be without prejudice to any other rights or remedies of the
respective parties at law or in equity.

 

16.Severability. All clauses of this Agreement are distinct and severable and if
any clause shall be held to be invalid or illegal, that determination shall not
affect the validity or legality of the remainder of this Agreement.

 

17.Governing Law. This Agreement shall be governed by the laws of the State of
Delaware

18.Arbitration. The parties hereto agree to exclusively submit any controversy
or claim in any way arising from this Agreement, the parties’ relationship, the
sale of any product, or any intellectual property of the parties (including
validity) to confidential binding arbitration in Delaware County, Delaware, by a
single attorney. Such arbitration shall be conducted pursuant to the Commercial
Arbitration Rules (CAR’s) of the American Arbitration Association (AAA) modified
for efficiency and to: a) avoid the involvement of the AAA, b) provide for the
minimal amount of discovery and other pre-hearing procedures consistent with a
fair resolution of the dispute, and c) to endeavor for the dispute to be
resolved within 180 days of the arbitrator’s appointment unless the arbitrator
determines that justice requires otherwise. Any arbitration award shall be
entered upon request of either party in any court in the state of Colorado. For
further efficiency, selection of the arbitrator shall be made promptly by two
independent and disinterested attorneys, one of which may be selected by each
party. Further, in any arbitration proceeding, each party agrees that the
prevailing party may be awarded its share of the arbitrator’s fees and costs and
its attorney’s fees and costs in addition to any appropriate award. In the event
any claim or controversy arises which is not subject to binding arbitration
under this section, the parties agree to submit to exclusive jurisdiction and
venue for the resolution of such dispute by a judge, either in the District
Court of Denver County, Colorado, or to the extent necessary in federal court in
the District of Colorado.

19.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

20.Publicity. All notices to third parties and all other publicity concerning
the transactions contemplated by this Agreement shall be released only with the
written consent of the Majority Shareholders and the Purchaser.

 



21.No Assignment. Neither this Agreement nor any interest therein shall be
assigned by Purchaser or any Shareholder without the prior written consent of
the other parties hereto.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be entered
into on the date and year first set forth above.

 

PURCHASER:

 

Saveene Group Corp.

 

By: ______________________

 

Andrea Zecevic, President

 

 

COMPANY:

 

2235150 Ontario, Inc.

 

By: ______________________

 

Teresa Rubio, President  

 

(5)

 

 

 

EXHIBIT A

 

 



BUYER: SHARES OWNED     2235150 Ontario, Inc. see below

 



 

The Company has authorized capitalization of Three (3) shares of capital stock
that includes Three (3)shares, par value .01 of which Three (3)shares is issued.

 

 

SELLER: SHARES OWNED     List of sellers 3 (100%) Andrea Zecevic   Teresa Rubio
 



 

 



Name Shares to Exchange Shares to be Received       22351510 Ontario, Inc. 3
27,500,000       Saveene Group Corp. 27,500,000 3      

 



 





 

 

 

